Roberts, J.
The Appellant may be guilty of a capital offence as charged. The testimony of the witnesses upon the subject of his insanity, as presented in the record before us, is of a character to induce the belief that it is not a case in which the “ proof is evident or presumption great.” (O. & W. Dig., 14; Carter v. The State, 12 Tex. R., 504; Com. v. Rogers, 7 Metcalf, Shaw C. J. Leading Crim. Cases, B. & H., 1 vol., 87, and notes of English .and American cases.) Therefore it is determined that he is entitled to bail.
Bail allowed.